UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-2253


KIMBERLY ELLIOTT; ANTHONY W. ELLIOTT,

                   Plaintiffs - Appellants,

             v.

JUDGE BROWN; CHESAPEAKE CIRCUIT COURT CLERK’S OFFICE;
CHESAPEAKE        CORRECTIONAL        CENTER/MENTAL       HEALTH
DEPARTMENT; CHESAPEAKE PUBLIC DEFENDER’S OFFICE; ATTORNEY
JOHN W. JELICH; ATTORNEY MATTHEW WOOLEN; CHESAPEAKE
COMMONWEALTH ATTORNEY’S OFFICE; VIRGINIA DEPARTMENT OF
CORRECTIONS; CHESAPEAKE SHERIFF’S OFFICE; PORTSMOUTH
PROBATION & PAROLE; SHONDA GRAZIER, Probation Officer; RACHEL G.
HOLSTON, Probation Officer; CHESAPEAKE DIVISION OF CHILD SUPPORT;
CHESAPEAKE POLICE DEPARTMENT; VIRGINIA STATE POLICE;
CHESAPEAKE GENERAL DISTRICT,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00214-AWA-RJK)


Submitted: April 26, 2022                                    Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kimberly C. Elliott and Anthony W. Elliott, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kimberly C. Elliott and Anthony W. Elliott (“Appellants”) appeal the district court’s

order dismissing without prejudice their civil rights action for failure to prosecute, pursuant

to Fed. R. Civ. P. 41(b). * On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Appellants’ informal brief does not

challenge the basis for the district court’s disposition, they have forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
         Although the dismissal was without prejudice, we conclude that the district court’s
order is final and appealable because the court dismissed the complaint “for procedural
reasons unrelated to the contents of the pleadings.” Goode v. Cent. Va. Legal Aid Soc’y,
Inc., 807 F.3d 619, 624 (4th Cir. 2015), abrogated in part on other grounds by Bing v.
Brivo Sys., LLC, 959 F.3d 605, 611-12 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                              3